UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6679


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BERNARD GIBSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:94-cr-00454-PJM-7)


Submitted:   July 12, 2011                 Decided:   August 5, 2011


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard Gibson, Jr., Appellant Pro Se.    Sandra Wilkinson,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bernard    Gibson,    Jr.,       appeals    the       district      court’s

order denying his motion for a sentence reduction pursuant to 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find    no   reversible   error.      Accordingly,            we    affirm       for   the

reasons stated by the district court.                 United States v. Gibson,

No.    8:94-cr-00454-PJM-7     (D.   Md.      filed     May    6,   2011     &   entered

May 9, 2011).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument        would   not     aid    the   decisional

process.



                                                                                 AFFIRMED




                                          2